Case 2:17-cr-20018-DML-MKM ECF No. 61 filed 08/18/20                  PageID.582    Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                             Case Number 17-20018
v.                                                           Honorable David M. Lawson

MICHAEL GOODWIN,

                  Defendant.
_____________________________________/

            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

       Defendant Michael Goodwin has filed a motion asking the Court to reduce his prison

sentence to time served under the compassionate release provision of 18 U.S.C. 3582(c)(1)(A)(i),

as amended by section 603(b)(1) of the First Step Act of 2018, Pub L. 115-391, 132 Stat. 5194,

5239. Because he has not shown that “extraordinary and compelling reasons warrant such a

reduction,” as section 3582(c)(1)(A)(i) requires, his motion will be denied.

                                                I.

       Defendant Michael Goodwin pleaded guilty to charges of possessing a firearm after having

been convicted of a felony and possessing a firearm during and in furtherance of a drug crime. On

October 17, 2017, he was sentenced to 24 months on the felon-in-possession count and a

consecutive term of 60 months in prison on the other firearm charge. He has served approximately

33 months or around 40% of that cumulative 84-month term, and he presently is confined by the

Bureau of Prisons at FCI Elkton, a low security facility that houses more than 2,100 inmates.

Public records of the BOP indicate that the defendant is scheduled to be released from prison on

November 29, 2023.

       On July 6, 2020, Goodwin filed, through his appointed counsel, his motion seeking

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018.
Case 2:17-cr-20018-DML-MKM ECF No. 61 filed 08/18/20                   PageID.583       Page 2 of 8



In his motion, Goodwin argues that he is qualified for release based on his medical conditions

including asthma and his body mass index (BMI), which he characterizes as “bordering on

obesity.” The Court appointed counsel and set deadlines for both sides to complete their briefing

on the motion. The government filed a response in opposition, and the defendant has filed a reply.

       The most recent data disclosed by the BOP indicates that there are no active coronavirus

cases at the Elkton facility among inmates but two active cases among staff, as well as 985 inmates

and 51 staff who previously were diagnosed and who now have recovered from the disease. Nine

inmates reportedly have died during the outbreak. See https://www.bop.gov/coronavirus/.

                                                 II.

       As a general rule, “a federal court ‘may not modify a term of imprisonment once it has

been imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. §

3582(c)). “But that rule comes with a few exceptions, one of which permits compassionate

release.” Ibid. “The request may come through a motion in federal court filed by the Director of

the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). Or it may come through a motion filed by the

inmate after he has ‘fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the [prisoner]’s behalf’ or after ‘the lapse of 30 days from the receipt

of such a request by the warden of the [prisoner]’s facility, whichever is earlier.’” Ibid. (quoting

18 U.S.C. § 3582(c)(1)(A)).

       Upon a proper motion via either avenue, the Court may, “[a]fter ‘considering the factors

set forth in section 3553(a) . . . reduce the prisoner’s sentence if it finds that ‘extraordinary and

compelling reasons warrant such a reduction’ or if the ‘[prisoner] is at least 70 years of age,’ has

‘served at least 30 years,’ and meets certain other conditions.” Ibid. (quoting 18 U.S.C. §

3582(c)(1)(A)(i), (ii)). Goodwin relies on subparagraph (i) of the statute. Under that provision,




                                                -2-
Case 2:17-cr-20018-DML-MKM ECF No. 61 filed 08/18/20                     PageID.584       Page 3 of 8



the Court can order a reduction of a sentence, even to time served, first, “after considering the

factors set forth in section 3553(a) to the extent that they are applicable,” second, if “extraordinary

and compelling reasons warrant such a reduction,” and third, if the “reduction is consistent with

applicable policy statements issued by the Sentencing Commission.”                     18 U.S.C. §

3582(c)(1)(A)(i). The Sentencing Commission’s policy statement is found in U.S.S.G. § 1B1.13,

which simply recites the statute. The commentary adds gloss, which does not have the force of

law. United States v. Havis, 927 F.3d 382, 386 (6th Cir.), reconsideration denied, 929 F.3d 317

(6th Cir. 2019) (en banc) (holding that the “commentary has no independent legal force — it serves

only to interpret the Guidelines’ text, not to replace or modify it”).

       Goodwin’s showing on the second element — extraordinary and compelling reasons — is

insufficient, so it is unnecessary to discuss the other two.        To establish extraordinary and

compelling reasons for the relief he requests, Goodwin points to the conditions of his physical

health, arguing that he is vulnerable to complications if he were to contract COVID-19. And he is

understandably concerned about being infected with the coronavirus. “The COVID-19 virus is

highly infectious and can be transmitted easily from person to person. COVID-19 fatality rates

increase with age and underlying health conditions such as cardiovascular disease, respiratory

disease, diabetes, and immune compromise.            If contracted, COVID-19 can cause severe

complications and death. Because there is no current vaccine, the Centers for Disease Control and

Prevention (“CDC”) recommends preventative measures to decrease transmission such as physical

distancing, mask wearing, and increasing focus on personal hygiene such as additional hand

washing.” Wilson v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). “The COVID-19 pandemic is

extraordinary and unprecedented in modern times in this nation. It presents a clear and present




                                                 -3-
Case 2:17-cr-20018-DML-MKM ECF No. 61 filed 08/18/20                   PageID.585       Page 4 of 8



danger to free society for reasons that need no elaboration.” United States of America v. Ortiz,

No. 16-439, 2020 WL 3640582, at *2 (S.D.N.Y. July 6, 2020).

       Moreover, “the crowded nature of federal detention centers presents an outsize risk that the

COVID-19 contagion, once it gains entry, will spread. And, realistically, a high-risk inmate who

contracts the virus while in prison will face challenges in caring for himself. For these reasons, in

the past months, numerous [federal] courts . . . have ordered the temporary release of inmates held

in pretrial or presentencing custody and, in more limited instances, the compassionate release of

high-risk inmates serving federal sentences.” Ortiz, 2020 WL 3640582, at *2 (collecting cases;

footnotes omitted).

       Goodwin argues that compassionate release is warranted based on his asthma and his

overweight condition. The defendant contends that those conditions increase the risk to his health

posed by the ongoing coronavirus pandemic.

       The government concedes that the request for release has been exhausted properly, so that

threshold requirement for relief has been satisfied. However, the defendant has not advanced

sufficiently compelling circumstances to warrant a sentence reduction based on his diagnosed

medical conditions, none of which comprise recognized serious risk factors for coronavirus

infection.

       It is widely recognized and publicly acknowledged that persons with asthma and those who

are seriously obese face an increased risk of severe consequences from potential COVID-19

infection. United States v. Lassister, No. 17-232, 2020 WL 3639988, at *4 (D. Md. July 6, 2020)

(“The risk factors include age (over 65); lung disease; asthma; chronic kidney disease; serious

heart disease; obesity; diabetes; liver disease; and a compromised immune system.”) (citing

Coronavirus Disease 2019 (COVID-19), People Who Are At Risk for Severe Illness, Centers for




                                                -4-
Case 2:17-cr-20018-DML-MKM ECF No. 61 filed 08/18/20                   PageID.586      Page 5 of 8



Disease Control & Prevention (June 25, 2020), https://bit.ly/2WBcB16). The CDC recognizes

“moderate to severe” asthma as a risk factor for COVID-19 infection, but the defendant’s medical

records do not indicate that his asthma meets either of those criteria. See CDC, Risk Factors:

Certain       Medical     Conditions,     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html; see also WedMD: What is Asthma?,

https://www.webmd.com/asthma/what-is-asthma (“3. Moderate persistent asthma. Symptoms

three to six times a week. Nighttime symptoms three to four times a month. Asthma attacks might

affect activities. 4. Severe persistent asthma. Ongoing symptoms both day and night. You have to

limit your activities.”). The defendant’s records indicate that he has a history of asthma, but also

noted that in September 2019 his inhaler prescription had not been refilled in more than a year,

and the defendant denied any nighttime coughing or wheezing, and disclaimed any respiratory

difficulties during exercise. Medical Report dated Sept. 17, 2019, ECF No. 56-2, PageID.459. On

August 14, 2020, the defendant filed a supplemental brief in which he asserts that his asthma

inhaler was refilled three times in the interim between September 2019 and that date, and that he

recently was prescribed a second inhaler by a prison physician. However, the reply was not

accompanied by any medical records indicating that the defendant’s asthma symptoms were more

severe than noted during prior exams, or that his condition qualifies as “moderate” or “severe”

asthma as those terms medically are understood. The defendant also contends that his use of an

inhaler alone is an indicator that his condition “may be more severe,” but use of an asthma inhaler

is not among the circumstances presently recognized by the CDC as triggering a risk of more

severe consequences from coronavirus infection.

          The defendant’s weight also is not a significant risk factor because his recorded BMI is

only 28, which is in the “overweight” category and does not exceed the threshold BMI of 30, which




                                                -5-
Case 2:17-cr-20018-DML-MKM ECF No. 61 filed 08/18/20                    PageID.587       Page 6 of 8



qualifies as “obese.” See WebMD: What is Body Mass Index (BMI) and How Do You Calculate

It?,    https://www.webmd.com/diet/obesity/qa/what-is-body-mass-index-bmi-and-how-do-you-

calculate-it. Although the CDC has recognized obesity as a risk factor, a BMI short of the obesity

threshold is not recognized as presenting a seriously elevated risk for complications from COVID-

19.

       The situation at FCI Elkton certainly is dire, and the government concedes that the outbreak

there has been “among the worst” in all federal prisons. The government’s position that the

defendant is at low or no risk based on prophylactic measures taken by BOP to address the

pandemic is not reassuring in the context of the ongoing presence of active infections among

inmates there, along with the recent rapid acceleration of the pandemic among the public at large.

Moreover, the BOP’s admitted failure to implement any comprehensive prophylactic testing

program calls into doubt the undoubtedly optimistic figures that it has reported. Wilson, 961 F.3d

at 849 (“The flaws inherent in the half-measures employed by the BOP are amplified by the BOP’s

inability to test inmates for COVID-19. At the time of the preliminary injunction, the BOP had

only obtained 75 tests for roughly 2,500 inmates at Elkton. The fact that more than two-thirds of

those tests came back positive suggests an extremely high infection rate, but the BOP’s testing

shortage ensured that the record would not reflect the precise figure.”) (Cole, Chief J., concurring);

see also United States v. Campbell, No. 03-4020, 2020 WL 3491569, at *9 (N.D. Iowa June 26,

2020) (“As of June 23, 2020, no cases of COVID-19 at Yankton FPC had been reported. However,

without knowing whether the BOP is actively testing inmates and staff members for COVID-19 at

Yankton FPC, the lack of active confirmed cases does not mean COVID-19 is not present at the

facility. Nor does it mean there will not be a future outbreak at the facility. As the Government

acknowledges, despite extensive measures to prevent transmission, more federal inmates will




                                                -6-
Case 2:17-cr-20018-DML-MKM ECF No. 61 filed 08/18/20                   PageID.588       Page 7 of 8



inevitably contract COVID-19 going forward.”). The government’s recounting of measures taken

by BOP to address the pandemic also is markedly less impressive in this case considering that

those measures demonstrably were ineffective at preventing an outbreak that, so far, has involved

more than 1,000 infected inmates and staff, with nine fatalities.

        The defendant also argued in his supplemental brief that the risk of infection is higher than

previously thought, citing published news reports indicating that airborne viable virus has been

detected during scientific studies of environmental air in hospital patient rooms. But that only

confirms what already is apparent based on the history of the epidemic that has raged at Elkton:

there is a significant risk of infection in the defendant’s living situation. This “new evidence,”

however, does not alter the conclusion that the defendant has not made a compelling argument that

he is at unusually increased risk of severe consequences if he is infected. Moreover, although, as

the government admits, the outbreak at Elkton has been among the worst in the federal prison

system, the most current figures indicating no active cases among inmates suggest that the BOP

for now at least, and at long last, has succeeded in bringing the outbreak under control, and that

the risk of infection substantially has diminished.

        As to his own individual circumstances, considering the most recent information available

to the Court, the defendant has not advanced sufficient information to make a persuasive case that

extraordinary and compelling circumstances warrant a sentence modification, based on any present

risk to his health.

        None of this is to minimize the seriousness of the coronavirus pandemic or the alarming

rapidity of its spread within federal prisons. But the pandemic is a global phenomenon and some

risk is inherent no matter where Goodwin resides, either at home or in prison. He asserts that his

risk would be lower at home, but he has not put forth any convincing evidence to demonstrate that




                                                -7-
Case 2:17-cr-20018-DML-MKM ECF No. 61 filed 08/18/20                   PageID.589     Page 8 of 8



he is at an especially elevated risk of harm in the present situation of confinement. And Michigan

has a significant number of confirmed COVID-19 cases. Goodwin has not demonstrated

“extraordinary and compelling reasons” based on his physical health, and therefore he has not

shown justification to reduce his sentence to time served.

                                               III.

       Goodwin has exhausted his administrative remedies, but he has not demonstrated that

compassionate release under 18 U.S.C. 3582(c)(1)(A)(i) is justified.

       Accordingly, it is ORDERED that the defendant’s motion for compassionate release (ECF

No. 54) is DENIED.


                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

Dated: August 18, 2020




                                               -8-
